                                  Case 2:17-cv-02353-MMD-BNW Document 20 Filed 10/05/20 Page 1 of 2



                              1   Peter Dubowsky, Esq.
                                  Nevada Bar No. 4972
                              2
                                  DUBOWSKY LAW OFFICE, CHTD.
                                  300 South Fourth Street, Suite 1020
                              3
                                  Las Vegas, Nevada 89101
                              4   Fax: 702-360-3515
                                  Tel: 702-360-3500
                              5   Attorneys for Plaintiff

                              6
                                                          UNITED STATES DISTRICT COURT
                              7
                                                                 DISTRICT OF NEVADA
                              8
                                  J & J SPORTS PRODUCTIONS, INC.     ) Case No.: 2:17-cv-02353-MMD-BNW
                              9
                                                                     )
                             10                 Plaintiff,           )
                                                                     )
                             11        vs.                           )
                                                                     )
DUBOWSKY LAW OFFICE, CHTD.




                             12   HECTOR MONTENEGRO individually and) PROPOSED DEFAULT JUDGMENT
                                  dba EL TRANCAZO NIGHT CLUB, LLC aka)
                             13   EL TRANCAZO NIGHT CLUB,            )
                                                                     )
                             14                Defendant.            )
                                                                     )
                             15

                             16
                                         Plaintiff, J & J Sports Productions, Inc. (hereinafter Plaintiff), by and through its
                             17
                                  attorneys of record, Peter Dubowsky, Esq. of the Dubowsky Law Office, Chtd., having
                             18
                                  filed a Complaint against Defendants HECTOR MONTENEGRO individually and dba EL
                             19
                                  TRANCAZO NIGHT CLUB, LLC aka EL TRANCAZO NIGHT CLUB (ECF 1) and
                             20
                                  alleging broadcast piracy under the of 1934, as amended, Title 47 U.S.C. 605 et seq., and
                             21
                                  The Cable & Television Consumer Protection and Competition Act of 1992, as amended,
                             22

                             23
                                  Title 47 U.S. Section 553, et seq. for pirating the "Floyd Mayweather Jr. vs. Marcos

                             24   Maidana II” WBC World Lightweight Championship Fight Program, telecast nationwide

                             25   on September 13, 2014; and




                                                                              - 1
                                  Case 2:17-cv-02353-MMD-BNW Document 20 Filed 10/05/20 Page 2 of 2



                              1          Plaintiff having submitted their Motion for Default Judgment (“Motion”) (ECF 15)
                              2
                                  with supporting Legal Memorandum to the Motion (ECF 16), and the Plaintiff’s Affidavit
                              3
                                  of Joseph M. Gagliardi (plus the Attachments: # 1 Exhibit License Agreement, # 2 Exhibit
                              4
                                  Rate Card) (ECF 17) and Affidavit of witness Lawrence E. Sanchez (ECF 18); and
                              5
                                         The Court finds that Plaintiff has met the seven factors outlined by the Ninth Circuit
                              6
                                  in Eitel v. McCool, 782 F.2d 1470, 1471 (9th Cir. 1986) for granting default judgment; and
                              7
                                  accordingly, the amounts requested by Plaintiff for its federal claim, $10,000 in statutory
                              8
                                  damages and $30,000 in “enhanced” statutory damages (47 U.S.C. §§ 605(e)(C)(3)(i)(II)
                              9

                             10   and (e)(3)(ii) and Kingvision Pay-Per-View, Ltd. v. Backman, 102 F.Supp.2d 1196 (N.D.

                             11   Cal. 2000)) based on this willful violation, including but not limited to such factors as the
DUBOWSKY LAW OFFICE, CHTD.




                             12   Defendants $20.00 cover charge, and multiple screens (ECF 18), for a total award of

                             13   $40,000 against Defendant       HECTOR MONTENEGRO individually and dba EL
                             14   TRANCAZO NIGHT CLUB, LLC aka EL TRANCAZO NIGHT CLUB.
                             15
                                         October 5, 2020
                                  Dated:_______________________
                             16

                             17                                                        _______________________________
                                                                                       U.S. DISTRICT COURT JUDGE
                             18

                             19

                             20

                             21

                             22

                             23

                             24

                             25




                                                                               - 2
